Judg-*410ments of the circuit and common pieas courts modified as per journal entry.
It is ordered and adjudged by this court that the judgment of the said circuit court be, and the same hereby is, modified to read as follows: It is hereby ordered, adjudged and decreed that the said Erie Railroad Company and its successors, assigns, agents, servants and employes be, and they are hereby, restrained and forever enjoined from taking, pumping, diverting or using for any purpose, any water of the Cuyahoga river above the property of the plaintiff in excess of 250,000 gallons per day, or in any manner interfering with or diminishing the natural flow of the Cuyahoga river above the property of the plaintiff, or withholding, checking or stopping the natural flow of the Cuyahoga river above said property, except in such manner as may be necessary to supply the said 250,000 gallons per day and no more.
Nichols, C. J., Johnson, Donahue and Wilkin, JJ., concur.